Judgment of the County Court of Westchester County, convicting appellant of the crime of conspiracy, reversed on the law and indictment dismissed on the merits. The only testimony adduced in support of the allegation that appellant conspired to cause a dice table to be brought to certain premises and there to remain to be used for gambling purposes and to be transferred to other places in the village for that purpose, merely was that of the accomplice Fagnani that appellant had approved storage of a dice table. No conspiracy was shown and the alleged approval for storage only was not unlawful. No proof at all was adduced in support of the allegation that appellant had conspired to give protection and immunity to gamblers. The proof in support of the allegation that appellant had conspired to prevent the lawful disposition of the dice table consists of testimony of one Beasley, who was an accomplice as a matter of law inasmuch as it was he who sought to influence the Police Justice to save the table. There was no corroboration of the testimony of this witness as required by section 399 of the Code of Criminal Procedure. The testimony of the conceded accomplice Fagnani does not constitute the requisite corroboration. (People V. O’Farrell, 175 N. Y. 323.) Appeal from orders dismissed. Nolan, P. J., Carswell, Adel, MacCrate and Schmidt, JJ., concur,